Case 2:20-cv-11236-RGK-PLA Document 3-10 Filed 12/11/20 Page 1 of 5 Page ID #:781




      EXHIBIT 30
Case 2:20-cv-11236-RGK-PLA Document 3-10 Filed 12/11/20 Page 2 of 5 Page ID #:782




                           INSTRUMENT OF REMOVAL

                                 OF TRUSTEES




                                      OF




                              THE ALPHA TRUST
Case 2:20-cv-11236-RGK-PLA Document 3-10 Filed 12/11/20 Page 3 of 5 Page ID #:783




   THIS INSTRUMENT OF REMOVAL OF A TRUSTEE is made the                   day of October Two
   thousand and twenty by the Protector of the ALPHA TRUST Mr. Lex Thielen,


   WHEREAS
      (A) By virtue of the powers contained in Clause 14.5 of the Declaration of Trust, power is
          reserved to the Protector to dismiss the trustees by written instructions;

      ( B) The Protector desires to exercise the powers under the afore-mentioned provisions for the
           following reasons:

            Mr. Schachle and Mr Nascher (the last two acting as trustees of the ALPHA TRUST) in
            breach of article 10 the Declaration of Trust, which provides:
            (1 ) THE minimum number of Trustees of this Trust shall be two or a trust company and
                the maximum number shall be five.

            (2) if the number of Trustees exceeds one then all the Trustees have to act unanimously.
                The Trustees are however entitled to delegate all business acts, exercise of power
                and discretions to one or more of their Co-Trustees to the extent as they consider in
                their discretion such delegation is advisable
         have been constantly refusing act unanimously with other trustees of the ALPHA TRUST
         Mr. Airapetov (former trustee), Ms. Dozortseva (trustee) and Ms Jouniaux(trustee) despite
         the numerous attempts of the latter’s to obtain information about the Alpha Trust and its
         assets and to participate in the management of the ALPHA TRUST and the trust fund. Ms
         Dozortseva herself and via her lawyers sent numerous requests to both CTX (directors of
         CTX) and Mr Smagin 's trustees, but to no avail. By refusing to cooperate Mr Smagin’s
         trustees put themselves in breach of the Declaration of Trust and their duties.

         The requests to them were made by Mr Airapetov and Ms Dozortseva on 31 March 2020,
         by Ms Dozortseva - on 4 April 2020, on 15 May 2020 (letter sent by BWB, Liechtenstein
         lawyers), on 10 July 2020 (letter sent by KNS, Liechtenstein lawyers).

             In breach of the Declaration of Trust act Mr. Mr. Schachle and Mr Nascher became the
             sole shareholders of SAVANNAH ADVISORS INC., a company wholly owned by the
             ALPHA TRUST;
Case 2:20-cv-11236-RGK-PLA Document 3-10 Filed 12/11/20 Page 4 of 5 Page ID #:784




            In breach of the Declaration of Trust act Mr. Mr. Schachle and Mr Nascher attempted
            to enter on behalf of the ALPHA TRUST into a settlement agreement with Mr. Smagin,
            a creditor of a former Protector of the ALPHA TRUST Mr. Ashot Egiazaryan, in relation
            to the assets of the ALPHA TRUST;
            In breach of the Declaration of Trust Mr. Rudolf Schachle and Mr. Raphael Nascher
            recognized Ms. Tsagolova as a beneficiary of the trust without consent of the Protector.
           In breach of the Declaration of Trust, on 31 March 2020, Mr. Rudolf Schachle and Mr.
           Raphael Nascher appointed new directors of Savannah Advisors, and those directors
           since 31 March 2020 have been attempting to become the sole signatories on the bank
           account in Monaco that holds the assets of the Alpha Trust (CMB ). They also are
           attempting to terminate the current asset manager for the Alpha Trust ( Alpenrose Wealth
           Management AG) and appoint a new asset manager (Kaiser Partner Privatbank AG ).
           They’ ve been also trying since July 2020 to transfer all funds of Savannah from CMB
           bank account to Kaiser Bank ( account          REDACTED   ), which was opened without
           knowledge and consent of Ms Dozortseva and Ms Jouniaux;


           (3) This Instrument is supplement to the Declaration of Trust.


           ( 4) In this Instrument all terms, phrases and expressions shall have the meaning ascribed
               to them in the Declaration of Trust , unless otherwise defined in this Instrument or if
              the content requires otherwise.



  NOW THEREFORE BY THIS INSTRUMENT in exercise of the powers conferred upon the
  Protector by Clause 14.5. of the Declaration of Trust , as amended, the Protector hereby
  RESOLVES that the following persons shall be removed from the trustees with effect from the
  date hereof:




                                   Mr. RUDOLF SCHACHLE

                                   Mr. RAPHAEL NASCHER,
Case 2:20-cv-11236-RGK-PLA Document 3-10 Filed 12/11/20 Page 5 of 5 Page ID #:785




   Both from               REDACTED      Vaduz, Liechtenstein



   Upon the removal of the above mentioned trustees the following persons will remain the trustees
   of the ALPHA TRUST: Ms. Natalia Dozortseva, Ms.Murielle Jouniaux.




                                 K
   Signed on the            ?    of October 2020

                       /

                             \                      Lex Thielen, Protector
                   /
                   /
               i
            /
           /
